In an action in which the plaintiff wife was granted a divorce by a judgment of the Supreme Court, Nassau County, entered October 27, 1976, defendant appeals from so much of the said judgment as awarded plaintiff a counsel fee of $8,500. Judgment modified, on the facts, by reducing the counsel fee to $5,000. As so modified, judgment affirmed insofar as appealed from, without costs or disbursements. On the facts of this case, the counsel fee awarded was excessive to the extent indicated herein. Martuscello, Acting P. J., Cohalan, Rabin and Mollen, JJ., concur.